91 F.3d 157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Timothy Daniel SHUE, Defendant-Appellant.
No. 95-50191.
United States Court of Appeals, Ninth Circuit.
Submitted June 25, 1996.*Decided June 28, 1996.

Before:  NOONAN, LEAVY and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Timothy Daniel Shue appeals his conviction and the 420-month sentence imposed after a jury found him guilty of kidnapping and using a firearm in the commission of a crime of violence in violation of 18 U.S.C. §§ 1201(a), 924(c), (d).  Pursuant to Anders v. California, 386 U.S. 738 (1967), Shue's counsel filed a brief stating that she finds no meritorious issues for review.  Our independent review of the record discloses no issue for review.  Accordingly, the motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3